CORRECTED OPINION

PER CURIAM.
We find the determination of delinquency is supported by legally sufficient evidence. See Melton v. State, 546 So.2d 444 (Fla. 1st DCA 1989); State v. Woods, 624 So.2d 739 (Fla. 5th DCA 1993), review denied, 634 So.2d 629 (Fla.1994). However, because the trial court erroneously denied the juvenile-appellant opening and concluding final arguments as required by Florida Rule of Juvenile Procedure 8.110(d), D.B. v. State, 979 So.2d 1119 (Fla. 3d DCA 2008), the cause is remanded for further proceedings below consistent with D.B.
Remanded.